Case 1:19-cv-00293-PAB-STV Document 106 Filed 12/17/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00293-PAB-STV

  GILBERT T. TSO,

         Plaintiff,

  vs.

  REBECCA MURRAY (a.k.a. Tso), individually;
  TANYA AKINS, individually;
  SHERR PUTTMANN AKINS LAMB P.C., a law firm;
  JEANNIE RIDINGS, individually;
  KILILIS RIDINGS & VANAU, P.C., a law firm;
  RUSSELL MURRAY, individually;
  DENA MURRAY, individually;
  JOANNE JENSEN, individually;
  RICHARD F. SPIEGLE, Psy.D., individually;
  ELIZABETH A. STARRS, individually;
  DAVID P. BRODSKY, individually;
  CHARLES D. JOHNSON, individually;
  ROSS B.H. BUCHANAN, individually and official capacities;
  DAVID H. GOLDBERG, individually;
  MONICA JACKSON, individual and official capacity;
  LARA DELKA, individual and official capacity;
  CHRISTIAN MADDY, individual and official capacity;
  JENNIFER ADELMANN, individual and official capacity;
  DON MARES, official capacity;
  BARRY PARDUS, official capacity;
  MICHAEL DIXON, official capacity;
  CYNTHIA COFFMAN, official capacity;
  19TH JUDICIAL DISTRICT CIRCUIT COURT, LAKE CO., IL;
  2ND DISTRICT COURT, DENVER COUNTY, CO;
  DENVER DEPT. OF HUMAN SERVICES;
  COLORADO DIVISION OF MOTOR VEHICLES; and
  CITY AND COUNTY OF DENVER

         Defendants


     DEFENDANTS AKINS, SHERR PUTTMANN AKINS LAMB, P.C., RIDINGS, AND
   KILILIS RIDINGS & VONAU, P.C.’S JOINDER IN RESPONSE TO [ECF NO. 104] TO
   PLAINTIFF’S MOTION FOR SUBPOENA AND IN-CAMERA REVIEW [ECF NO. 102]
Case 1:19-cv-00293-PAB-STV Document 106 Filed 12/17/20 USDC Colorado Page 2 of 3




         Defendants Tanya Akins, Sherr Puttmann Akins Lamb, P.C., Jeannie Ridings, and Kililis

  Ridings & Vonau, P.C., through undersigned counsel, hereby join in Defendant Spiegle’s

  Response (ECF No. 104) to “Plaintiff’s Motion for Subpoena and In Camera Review re: New

  Facts Presented in ECF #99” (ECF No. 102).

         The undersigned Defendants hereby join in and incorporate by reference the arguments

  and authorities set forth in Defendant Spiegle’s Response.

         WHEREFORE, for the reasons stated in the Response, undersigned Defendants

  respectfully request this Court enter an order denying Plaintiff’s motion.

         Dated this December 17, 2020.                         Respectfully submitted,

                                                               s/ Kelly L. Kafer
                                                               _______________________
                                                               Tory D. Riter, Esq.
                                                               Kelly L. Kafer, Esq.
                                                               Morgan Rider Riter Tsai, PC
                                                               1512 Larimer Street, Suite 450
                                                               Denver, CO 80202
                                                               Phone: (303) 623-1832
                                                               Fax: (303) 623-1833
                                                               Email: triter@morganrider.com,
                                                               kkafer@morganrider.com

                                                               Attorneys for Tanya Akins, Sherr
                                                               Puttmann Akins Lamb, P.C.,
                                                               Jeannie Ridings, and Kililis Ridings
                                                               & Vonau, P.C.




                                                   2
Case 1:19-cv-00293-PAB-STV Document 106 Filed 12/17/20 USDC Colorado Page 3 of 3




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was duly served this December
  17, 2020, to each of the following:

  Gilbert T. Tso                                                ( )     via U.S. Mail
  3700 Quebec Street, #100-228                                  ( )     via Hand Delivery
  Denver, CO 80207                                              ( )     via Electronic Mail
                                                                ( )     via Overnight Mail
                                                                (x)     via CM/ECF System

  Richard M. Murray, Esq.                                       ( )     via U.S. Mail
  Polsinelli, P.C.                                              ( )     via Hand Delivery
  1401 Lawrence Street, Suite 2300                              ( )     via Electronic Mail
  Denver, CO 80202                                              ( )     via Overnight Mail
                                                                (x)     via CM/ECF System

  James D. Murdock, II, Esq.                                    ( )     via U.S. Mail
  Valentine Uduebor, Esq.                                       ( )     via Hand Delivery
  Taylor Anderson, LLP                                          ( )     via Electronic Mail
  1670 Broadway, Suite 900                                      ( )     via Overnight Mail
  Denver, CO 80202                                              (x)     via CM/ECF System

  Allison R. Ailer, Esq.                                        ( )     via U.S. Mail
  Office of the Attorney General                                ( )     via Hand Delivery
  1300 Broadway, 10th Floor                                     ( )     via Electronic Mail
  Denver, CO 80203                                              ( )     via Overnight Mail
                                                                (x)     via CM/ECF System

  Robert A. Wolf, Esq.                                          ( )     via U.S. Mail
  Sherri L. Catalano, Esq.                                      ( )     via Hand Delivery
  Office of the Denver City Attorney                            ( )     via Electronic Mail
  1200 Federal Blvd., 4th Floor                                 ( )     via Overnight Mail
  Denver, CO 80204                                              (x)     via CM/ECF System

  Eric M. Ziporin, Esq.                                         ( )     via U.S. Mail
  Jonathan Eddy, Esq.                                           ( )     via Hand Delivery
  SGR, LLC                                                      ( )     via Electronic Mail
  3900 East Mexico Avenue, Suite 700                            ( )     via Overnight Mail
  Denver, Colorado 80210                                        (x)     via CM/ECF System


                                                       s/ Felisha Hurtado



                                                  3
